Citation Nr: 0835526	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-16 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1967 to 
August 1967.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  



FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active service in June 1967 with pre-existing 
residuals from a left knee injury.

2.  There is clear and unmistakable evidence that residuals 
from the veteran's left knee injury were not permanently 
aggravated beyond their natural progression by service.


CONCLUSIONS OF LAW

1.  The veteran's residuals of a left knee injury clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307 (2007).

2.  Residuals of a left knee injury that pre-existed service 
were not aggravated during service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in July 2006.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the July 2006 VCAA notice letter also advised 
the veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the July 2006 VCAA notice letter 
prior to the August 2006 adverse determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing 
error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and Social 
Security Administration (SSA) disability records.  Private 
treatment records also have been associated with the claims 
folder, but the veteran has not identified or submitted any 
VA treatment records.  In fact, in an August 2006 response to 
the VCAA notice sent in July 2006, he indicated that he had 
no more evidence to submit in substantiation of his claim.  
Thus, there is no indication that any additional evidence 
remains outstanding; therefore, the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on the veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995); see also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence 
of a temporary flare-up, without more, does not satisfy the 
level of proof required of a non-combat veteran to establish 
an increase in disability).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, while the veteran does not deny that he 
underwent surgery for his left knee prior to service, he 
contends that he suffered another leg injury during basic 
training for which he should be service-connected.  See VA 
Form 9 dated in May 2007.

As previously mentioned, the first requirement for any 
service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  In this regard, a private physician diagnosed the 
veteran with "left knee osteoarthritis status post 
meniscectomy some 40 years ago from a football related 
injury."  See Dr. D.M.'s physical examination report dated 
in March 2006.  Moreover, a March 2006 examination conducted 
for purposes of disability benefits found that the veteran 
has chronic left knee pain with a history of left knee 
surgery, with bony hypertrophy, moderate instability of the 
left knee, and dysesthesias in the left knee status post 
cerebrovascular accidents (CVA).  See Tennessee Disability 
Determination Services physical examination report dated in 
March 2006.  Thus, there is sufficient evidence that the 
veteran currently has a left knee disability.

The veteran contends that although he underwent surgery of 
the left knee due to an injury when he was 15 or 16 years 
old, that injury had healed by the time he enlisted in 
military service in 1967 and that he had no knee injuries 
upon enlistment in service.  See VA Form 9 dated in May 2007.  
However, a June 1967 entrance examination noted that the 
veteran had an arthrotomy of the left knee prior to service, 
and that the left knee showed minimal laxity with no evidence 
of internal derangement.  Significantly, upon induction, the 
veteran was immediately assigned a PULHES "lower 
extremities" profile of "2" (indicative of some 
limitations).  See Odiorne v. Principi, 3 Vet. App. 455, 457 
(1992) (observing that the PULHES profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  
Moreover, less than three months after the veteran enlisted 
in military service, a Physical Evaluation Board (PEB) 
determined that the veteran had a moderate amount of medial 
and anterior instability of the knee and had undergone 
surgery of the left knee prior to service.  The PEB concluded 
that the veteran's left knee instability existed prior to 
entry and recommended that the veteran be discharged from the 
military due to his left knee condition.  Therefore, the 
veteran clearly and unmistakably had residuals from a left 
knee injury prior to beginning his military service in 1967.  
See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).

As for the veteran's lay assertion on his May 2007 VA Form 9 
contending that his pre-existing left knee injury had healed 
by the time he enlisted in service and that he incurred a 
left knee injury in service, the United States Court of 
Appeals for Veterans Claims (Court) has held on multiple 
occasions that lay statements by a veteran concerning a pre-
existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

Because the veteran's knee injury was noted upon enlistment, 
he is not entitled to the presumption of soundness.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The June 1967 
entrance examination report provides clear and unmistakable 
evidence supporting this conclusion.  See id. 

Thus, in accordance with VAOPGCPREC 3-2003, it follows that 
VA is not required to show there was clearly and unmistakably 
no aggravation of the veteran's pre-existing knee injury 
during service beyond its natural progression.  Rather, it is 
the veteran's burden to show a chronic (i.e., permanent) 
worsening of his pre-existing knee injury during service.  
In other words, he may only bring a claim for aggravation of 
this pre-existing condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a preexisting injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).    

In this respect, as alluded to above, a PEB in August 1967 
recommended that the veteran be discharged from service due 
to instability of the left knee, associated with some 
crepitus on motion.  However, although the PEB determined 
that the veteran's left knee injury existed prior to service, 
it also specifically determined that this injury was not 
aggravated by his service.  The PEB further determined that 
this injury was not incurred in the line of duty.  More 
importantly, the claims folder is negative for complaints of 
knee problems or a diagnosis of a left knee disorder until 
2006, 29 years after the veteran's discharge from military 
service.  In this regard, it is significant that even though 
medical evidence shows treatment for other medical conditions 
as early as 2003, none of these treatment records indicate 
any complaints by the veteran about his left knee.  Evidence 
of a prolonged period post-service without medical complaint 
can be considered as a factor in determining whether a 
preexisting condition was aggravated by military service.  
Maxson, 230 F.3d 1330 at 1333.  In fact, according to a March 
2006 physical examination report, the veteran was able to 
exhibit a range of motion of 95 degrees in flexion and two 
degrees in extension of the left knee, and muscle strength to 
the left knee extension was found to be five.  Further, a 
March 2006 psychological examiner observed the veteran 
walking "very quickly as he was going outside to the car."  
See Tennessee Disability Determination Services psychological 
examination report dated in March 2006.  Although the 
veteran's PULHES "lower extremities" profile was increased 
from "2" in his June 1967 enlistment examination to "4" 
(indicative of a level of medical fitness unsuitable for 
retention in the military service) upon separation in August 
1967, the PEB's conclusion of no aggravation and the absence 
of medical treatment for left knee problems until 29 years 
after discharge supply strong evidence against a permanent 
worsening of the veteran's preexisting left knee injury 
during service.  Therefore, there is clear and unmistakable 
evidence that the veteran's pre-existing left knee injury was 
not aggravated by his service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). See also Wagner, 
supra; VAOPGCPREC 3-2003.    
  
Furthermore, although he is competent to indicate he has 
difficulty walking and experiences pain in his left knee, the 
veteran's lay assertions as to aggravation are outweighed by 
the medical evidence, which clearly and unmistakably shows no 
permanent increase in the severity of residuals from his left 
knee injury as a result of his military service.  Independent 
medical evidence is needed to support a finding that the 
preexisting injury increased in severity in service beyond 
its natural progression.  See Paulson v. Brown, 7 Vet. App. 
466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).

Accordingly, as the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of a 
left knee injury, on the basis of aggravation of a pre-
existing condition during service, the "benefit of the 
doubt" rule is not for application, and this claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left knee injury is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


